Citation Nr: 0332746	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a disorder manifested 
by sinus bradycardia and chest discomfort.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  



Procedural history

The veteran served on active duty from August 1976 to August 
1996. 

In June 1999, the RO received the veteran's claim of 
entitlement to service connection for a disorder manifested 
by sinus bradycardia and chest discomfort (claimed as sinus 
bradycardia or possible inferior wall myocardial infarction 
with slight axis deviation and history of passing out, or 
possible musculoskeletal injury with chest tightness).  In a 
September 1999 rating decision, the RO denied the claim.  The 
veteran disagreed with the September 1999 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal in 
January 2002.  

Issues not on appeal

The Board observes that in the September 1999 rating decision 
the RO also denied the veteran's claim of entitlement to 
service connection for pseudofolliculitis barbae.  The 
veteran disagreed with that denial.  However, in a December 
2001 rating decision, the RO granted service connection for 
pseudofolliculitis barbae and assigned a noncompensable 
disability rating.  The veteran has not appealed that 
decision, and accordingly it will be addressed no further in 
this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of downstream issues such as the disability 
rating assigned and the effective date].


FINDING OF FACT

The veteran does not have a diagnosed cardiovascular or 
musculoskeletal disability to account for his symptoms of 
sinus bradycardia and chest discomfort.  


CONCLUSION OF LAW

A disorder manifested by sinus bradycardia and chest 
discomfort was not incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a disability manifested by sinus bradycardia and chest 
discomfort. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection by finding that the claim was not well 
grounded.  The VCAA eliminated the concept of a well grounded 
claim, and superseded the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in September 2001 and December 2001 
rating decisions the RO addressed the substantive merits of 
the claim.  Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and argument in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by September 
1999, September 2001 and December 2001 rating decisions and 
by the August 2000 statement of the case (SOC) of the 
pertinent law and regulations and of the need to submit 
additional evidence on his claim.

More significantly, a letter was sent to the veteran in March 
2002 which specifically referenced the VCAA.  Crucially, the 
veteran was informed by means of the March 2002 letter as to 
what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one-year period has now expired. 

The Board concludes that the VCAA notification letter sent to 
the veteran in March 2002 is legally sufficient.  In 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are 
invalid to the extent they provide a claimant "not less than 
30 days" to respond to a VCAA notification letter because the 
regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, the letter sent to the veteran expressly notified him 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Therefore, he was notified properly of his statutory rights.

Moreover, in PVA, the Federal Circuit was concerned with the 
"premature denial" of a claim before the one-year period for 
submitting evidence had expired.  In other words, the Federal 
Circuit wanted to ensure that a claimant had sufficient time 
to submit evidence before an adjudication was made.  Here, 
the veteran has literally had years to submit evidence in 
support of his claims (filed in June 1999), and in fact, he 
has done so.  It now appears that VA has all the information 
needed to decide the case.   It therefore appears quite 
pointless to require VA to wait still longer to adjudicate 
this long-standing appeal when it is clear that no additional 
evidence is forthcoming.  See Reyes v. Brown, 7 Vet. App. 
113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified in-service 
hospitalization and treatment records and the RO requested 
and obtained those records.  The veteran was afforded a VA 
examination in October 2001.  In addition, the Board obtained 
the opinion of a medical expert in April 2003.  The veteran 
was informed of the decision and was afforded the opportunity 
to respond.  See Thurber v. Brown, 5 Vet. App. 119, 126 
(1993).  The veteran did not respond.  There is no indication 
that there exists any evidence which has a bearing on this 
case which has not been obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he did not 
request a hearing.  See 38 C.F.R. § 3.103 (2003).

The Board notes that the veteran is unrepresented.  In his 
January 2002 substantive appeal, the veteran appears to have 
requested that the RO provide him with counsel.  VA does not, 
however, provide representation for veterans.  The RO did 
notify the veteran in July 2002 transmittal letter that he 
could appoint a representative.  
Since that time, it does not appear that the veteran has 
appointed a representative, nor has be signaled his intent to 
do so.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini, 1 Vet. App. at 546.  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Current disability

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West 2002). 

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

As the Court has held, the regulatory definition of 
"disability" is the 
". . . impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions. . ."  38 
C.F.R. § 4.1 (2003); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The veteran's service medical records show that he was found 
to have sinus bradycardia while in service.  In addition, an 
April 1989 hospitalization record shows that the veteran was 
hospitalized for complaint of chest pain and a 
musculoskeletal strain was diagnosed at that time.  To this 
extent, the second Hickson element is met.  

This case appears to turn on the existence of a current 
disability, specifically whether a current finding of sinus 
bradycardia is sufficient to satisfy the first Hickson 
element, a disability.  The medical evidence indicates that 
the veteran still has sinus bradycardia, which as noted above 
was also identified in service.  An October 2001 VA 
examination  resulted in a diagnosis of sinus bradycardia and 
nonspecific T wave changes on EKG; the examiner concluded 
that this condition was related to service.  It was unclear 
from the record, however, whether these findings constituted 
a disability.
    
In February 2003, the Board attempted to address this matter 
by requesting an expert medical opinion as to whether the 
veteran has a current disability based on the medical 
evidence of record.  See 38 C.F.R. § 20.901 (2003).  In 
essence, the Board wished to know "whether the finding of 
sinus bradycardia during and after service represents a 
disability in and of itself, or is indicative of an 
underlying cardiovascular disability, or is merely a finding 
without clinical significance."   

The medial expert provided an opinion dated in April 2003.  
The physician noted the episodes of bradycardia in service as 
well as episodes of sinus arrhythmia and a syncopal episode.  
The physician concluded that based on the veteran's medical 
history that he does currently have bradycardia and sinus 
arrhythmia; however, in his opinion these conditions do not 
represent a disability and are not indicative of ischemic 
disease or other cardiovascular abnormality.  The medical 
expert stated that sinus bradycardia and sinus arrhythmia 
were in fact found to be a normal variant seen in young 
athletic men and were thought to be of no clinical 
significance.  

The Board notes that the April 2003 expert stated that he 
recommended a transthoracic echocardiogram to further 
document normal systolic function and wall motion.  However, 
the Board does not believe that by this statement the expert 
intended to in any way qualify his opinion concerning 
bradycardia.  By use of the phrase "to further document 
normal systolic function and wall motion", the physician 
clearly indicated that normal function is shown, but that 
additional testing would provide a higher level of certainty.  
With respect to the condition of bradycardia, the examiner 
did not hinge his opinion on the outcome of any future or 
recommended testing.  He concluded that the veteran's 
bradycardia in itself was not a disability.  He further 
concluded that there was no evidence of ischemic disease or 
other abnormality.  The medical opinion, although not couched 
in terms of absolute certainty, clearly indicates that the 
examiner believed that it was highly probable that no 
currently disability exists.  
 
It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

A review of the evidence of record, to include the veteran's 
service medical records, the post-service medical records and 
particularly the expert medical opinion, has convinced the 
Board that although sinus bradycardia exists, it is a normal 
variant in healthy individuals and it does not constitute a 
disability.  No underlying cardiovascular disability has been 
medically identified.  In addition, although the service 
medical records contain an April 1989 hospital discharge 
summary containing a diagnosis musculoskeletal strain, there 
is no medical evidence of a current musculoskeletal 
disability involving the chest.  

The veteran himself contends that a musculoskeletal injury in 
service caused tearing in the tissues around his heart.  
However,  it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as date of onset or cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The Board 
observes in passing that the service medical records and 
post-service medical records contain no mention of heart 
damage.  

The veteran asserted in a March 2001 statement and in his 
notice of disagreement that he was told by a doctor in 1994 
that he had suffered a musculoskeletal injury that resulted 
in a tearing of tissues around his heart.  This contention 
cannot be confirmed from the service medical records.  The 
Court has held that a veteran's account of what a physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The veteran also contends that the onset of his sinus 
bradycardia coincided with the musculoskeletal injury.  
However, the Board notes a September 1987 
electrocardiographic record showing a finding of sinus 
bradycardia, which predates by almost two years the reported 
musculoskeletal injury, and which predates by seven years the 
1994 injury claimed by the veteran.  In any event, there is 
no competent medical evidence that sinus bradycardia is 
indicative of an underlying heart or musculoskeletal 
disability.  As discussed above, the veteran is not competent 
to relate bradycardia to a particular diagnosis or specific 
etiology.  See Espiritu, supra.  

In the absence of a current disability, Hickson element (3) 
is moot.  The October 2001 VA examiner related the veteran's 
current sinus bradycardia to the bradycardia reported in 
service, but this begs the question of whether bradycardia is 
a disability.  The October 2001 examiner did not indicate 
that such is the case, and as discussed above the only 
medical opinion precisely on point specifically indicates 
that it is not a disability.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against a 
showing that the veteran has a disability manifested by sinus 
bradycardia and chest discomfort.  In the absence of an 
identified disability to account for the complaints of sinus 
bradycardia and chest discomfort, service connection may not 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).    The veteran's claim of entitlement to service 
connection for such disability is accordingly denied.




ORDER

Service connection for a disability manifested by sinus 
bradycardia and chest discomfort is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



